Stephens, J.
1. The first grant of a new trial will be affirmed where the verdict rendered, although supported by evidence, is not as a matter of law demanded. This is true although the trial judge, in granting the new trial, may have erroneously predicated the judgment upon the ground that the verdict rendered was entirely without evidence to support it. Rowe v. Twiggs County, 152 Ga. 548 (110 S. E. 303); Gresham v. Lee, 28 Ga. App. 576 (112 S. E. 524).
2. Whether the verdict in this case was supported by the evidence or was entirely without evidence to support it, it was nevertheless not demanded as a matter of law, and the judgment awarding a first new trial, although upon the ground that the verdict was not supported by the evidence, must be affirmed.

Judgment affirmed.


Jenkins, P. J., and. Bell, J., concur.